DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.  Claims 1, 4-8, 11-12, 16, 18-19, and 22-23 have been amended.  Claims 2-3 and 20-21 have been cancelled.  Claim 26 has been added.  Claims 1, 4-8, 11-19, and 22-26 have been examined and are currently pending.    
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed November 3, 2021 and November 23, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Noone et al US Publication 20140253706 in view of Agostinelli et al. US Publication 20030088832 A1  further in view of Awad et al. US Publication 20170249670 A1. 






Claim 1:
	As per claim 1, Noone teaches the system comprising:
a pedestal housing in which at least one EAS sensor is provided (paragraphs 0026 and 0028 “The EAS detection system 100 includes a pair of pedestals 102a, 102b, which are located a known distance apart at opposing sides of entry/exit 104. The pedestals 102a, 102b are stabilized and supported by a base 106a, 106b. Pedestals 102a, 102b will generally include an antenna suitable for aiding in the detection of the special EAS tags as described herein. For example, pedestal 102a can include a transmit antenna 402 and pedestal 102b can include an EAS receive antenna 404 as shown in FIG. 4. The antennas located in the pedestals 102a, 102b are electrically coupled to a system controller 110, which controls the operation of the EAS detection system to perform EAS functions as described herein. In some embodiments of the invention, a single pedestal 102a can be used for the EAS detection system 100 instead of two pedestals shown. In such embodiments, a single antenna can be provided in the pedestal 102a. The single antenna is configured for transmitting an exciter signal for the EAS tags and for detecting the response of such EAS tags. The single antenna is selectively coupled to the EAS receiver and the EAS transmitter in a time multiplexed manner so as to facilitate each function.”); 

and a computer processing system configured to: (paragraph 0023 “…computer processing device located at the EAS pedestal.”)





Noone does not teach at least one video display device supported on the pedestal housing.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “The electronic billboard 165 is composed of a display device 110 and a frame 170 for supporting device 110. The display device 110 preferably is a flat panel display (such as a liquid crystal display, plasma display, or organic light emitting display OLED) but could comprise any electronic display suitable for the presentation of pictorial imagery, either still or motion. For the electronic billboard 165 embodiment, the display device 110 is large enough so that potentially many individual(s) can see the information being displayed, even from a relatively long distance. In addition, a large display is useful in attracting attention to the sentient display system 100.” (paragraph 0046) and “In one embodiment of the present invention, many of the components of the system 100 shown in FIG. 1, including, for example, the display device 110, optional audio sensor(s) 140, camera(s) 130, and audio output device 135 are housed within a kiosk 136 (see FIG. 2).” (paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video display device supported on the pedestal housing as taught by Agostinelli in order to have a sturdy platform to place a display device for all consumers to see content. 

Noone does not teach at least one video camera supported on the pedestal housing in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the plurality of human faces are positioned to observe the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to teach at least one video camera supported on the pedestal housing in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the plurality of human faces are positioned to observe the at least one video display device as taught by Agostinelli in order to identify traits associated with users viewing content.   

Noone does not teach apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more facial images where a human face contained therein is at least one of passing in front of or looking toward the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065) and “For example, outdoor adventure content may be displayed in a sporting goods store. Once an individual is detected in step 210 in the predetermined area in the vicinity of the sentient system 100, the system 100 then collects appropriate data at step 220 about the individual using one or more capture devices to capture, for example, images of the individual and any sound information coming from the individual. The system 100 may detect the presence of an individual through the use of a motion detection device or by changes detected in the field of view of an image capture device 130. Next, at classification step 230, the system attempts to classify the individuals detected based upon features derived from the collected data. Examples of features derivable from the captured data are, but are not limited to, an individual's face or voice, the presence or absence of eyeglasses or facial hair on the individual's face, and the height of the individual.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more facial images where a human face contained therein is at least one of passing in front of or looking toward the at least one video display device as taught by Agostinelli in order to identify human characteristic associated with users who viewed content.   

Noone and Agostinelli do not teach determine at least one human demographic trait associated with each person corresponding to the one or more facial images.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results.” (paragraph 0019) and “The method consists of, first, isolating and preparing a facial image from a still image. The prepared facial image is then analyzed to extract data to be used in classifying the face in the image. The extracted data is then used to classify the face in terms of its gender and/or its age group. In other variants of the method, each face detected in one still image can be tracked across a given sequence of still images. A single face detected and tracked across a sequence of still images can then be used to more accurately classify what gender and/or age group that face belongs to.” (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include determining at least one human demographic trait associated with each person corresponding to the one or more facial images as taught by Awad in order to classify or identify a user based on their facial features.   






Noone and Agostinelli do not teach determine a predominate human demographic trait that is predominate among persons corresponding to the one or more facial images based on a statistical metric that indicates what fractional portion or percent of the persons possess the predominate human demographic trait.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “As an example, the server 40 may analyze the audience and determine which demographics are represented and how large or small is each contingent of each demographic. Thus, in one example, the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).” (paragraph 0026) and “In one variant of the invention, the server 40 performs an analysis of the composition of the audience from the faces extracted and classified from the images from the image source. The genders and/or the age groups of the members of the audience are analyzed according to various criteria. Based on these criteria, the server 40 can select or receive advertisements from the advertisement database 50. Depending on the configuration of the system, the server 40 can use the analysis results, in conjunction with predetermined criteria, to select one or more suitable advertisement spots from the database. In another variant, the server 40 sends the analysis results (or data derived from the analysis results) to the database. The database can then use this data, in conjunction with predetermined criteria, to select one or more suitable advertisement spots for the advertisement space 60. Each advertisement spot is then sent to the server 40 for presentation to the audience. As an example, if the criteria includes presenting advertisements based on the largest demographic represented by the audience and the largest demographic in the audience consisted of adult females under the age of 60, then the server or the database may select a women's perfume advertisement. Conversely, if the criterion for the largest male age group represented and most of the males in the audience were between the ages of 20 and 60, then the advertisement could be that of an alcoholic beverage (e.g. beer).” (paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include determining a predominate human demographic trait that is predominate among persons corresponding to the one or more facial images based on a statistical metric that indicates what fractional portion or percent of the persons possess the predominate human demographic trait as taught by Awad in order to identify characteristics most commonly associated with a group or audience.

Noone and Agostinelli do not teach adaptively determine, for display on the at least one video display device, content to be of interest to the persons having the predominate human demographic trait.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “In one variant of the invention, the server 40 performs an analysis of the composition of the audience from the faces extracted and classified from the images from the image source. The genders and/or the age groups of the members of the audience are analyzed according to various criteria. Based on these criteria, the server 40 can select or receive advertisements from the advertisement database 50. Depending on the configuration of the system, the server 40 can use the analysis results, in conjunction with predetermined criteria, to select one or more suitable advertisement spots from the database. In another variant, the server 40 sends the analysis results (or data derived from the analysis results) to the database. The database can then use this data, in conjunction with predetermined criteria, to select one or more suitable advertisement spots for the advertisement space 60. Each advertisement spot is then sent to the server 40 for presentation to the audience. As an example, if the criteria includes presenting advertisements based on the largest demographic represented by the audience and the largest demographic in the audience consisted of adult females under the age of 60, then the server or the database may select a women's perfume advertisement. Conversely, if the criterion for the largest male age group represented and most of the males in the audience were between the ages of 20 and 60, then the advertisement could be that of an alcoholic beverage (e.g. beer).” (paragraph 0025) and “As an example, the server 40 may analyze the audience and determine which demographics are represented and how large or small is each contingent of each demographic. Thus, in one example, the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).” (paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include adaptively determine, for display on the at least one video display device, content to be of interest to the persons having the predominate human demographic trait as taught by Awad in order to provide or display relevant content or information based on common attributes of the users. 

Claim 19:
	As per claim 19, Noone teaches the system comprising:
an Electronic Article Surveillance (EAS) system including an EAS sensor element disposed in a pedestal housing (paragraphs 0026 and 0028 “The EAS detection system 100 includes a pair of pedestals 102a, 102b, which are located a known distance apart at opposing sides of entry/exit 104. The pedestals 102a, 102b are stabilized and supported by a base 106a, 106b. Pedestals 102a, 102b will generally include an antenna suitable for aiding in the detection of the special EAS tags as described herein. For example, pedestal 102a can include a transmit antenna 402 and pedestal 102b can include an EAS receive antenna 404 as shown in FIG. 4. The antennas located in the pedestals 102a, 102b are electrically coupled to a system controller 110, which controls the operation of the EAS detection system to perform EAS functions as described herein. In some embodiments of the invention, a single pedestal 102a can be used for the EAS detection system 100 instead of two pedestals shown. In such embodiments, a single antenna can be provided in the pedestal 102a. The single antenna is configured for transmitting an exciter signal for the EAS tags and for detecting the response of such EAS tags. The single antenna is selectively coupled to the EAS receiver and the EAS transmitter in a time multiplexed manner so as to facilitate each function.”);

and a computer processing system configured to:  (paragraph 0023 “…computer processing device located at the EAS pedestal.”)

Noone does not teach at least one video display device supported on the pedestal housing.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “The electronic billboard 165 is composed of a display device 110 and a frame 170 for supporting device 110. The display device 110 preferably is a flat panel display (such as a liquid crystal display, plasma display, or organic light emitting display OLED) but could comprise any electronic display suitable for the presentation of pictorial imagery, either still or motion. For the electronic billboard 165 embodiment, the display device 110 is large enough so that potentially many individual(s) can see the information being displayed, even from a relatively long distance. In addition, a large display is useful in attracting attention to the sentient display system 100.” (paragraph 0046) and “In one embodiment of the present invention, many of the components of the system 100 shown in FIG. 1, including, for example, the display device 110, optional audio sensor(s) 140, camera(s) 130, and audio output device 135 are housed within a kiosk 136 (see FIG. 2).” (paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video display device supported on the pedestal housing as taught by Agostinelli in order to have a sturdy platform to place a display device for all consumers to see content. 


Noone does not teach at least one video camera disposed in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the plurality human faces are positioned to observe the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video camera disposed in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the plurality human faces are positioned to observe the at least one video display device as taught by Agostinelli in order to identify traits associated with users viewing content.   

Noone does not teach apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more facial images where a human face contained therein is looking toward the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065) and “For example, outdoor adventure content may be displayed in a sporting goods store. Once an individual is detected in step 210 in the predetermined area in the vicinity of the sentient system 100, the system 100 then collects appropriate data at step 220 about the individual using one or more capture devices to capture, for example, images of the individual and any sound information coming from the individual. The system 100 may detect the presence of an individual through the use of a motion detection device or by changes detected in the field of view of an image capture device 130. Next, at classification step 230, the system attempts to classify the individuals detected based upon features derived from the collected data. Examples of features derivable from the captured data are, but are not limited to, an individual's face or voice, the presence or absence of eyeglasses or facial hair on the individual's face, and the height of the individual.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more facial images where a human face contained therein is looking toward the at least one video display device as taught by Agostinelli in order to identify human characteristic associated with users who viewed content.   

Noone and Agostinelli do not teach determine at least one human demographic trait associated with each person corresponding to the one or more facial images.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results.” (paragraph 0019) and “The method consists of, first, isolating and preparing a facial image from a still image. The prepared facial image is then analyzed to extract data to be used in classifying the face in the image. The extracted data is then used to classify the face in terms of its gender and/or its age group. In other variants of the method, each face detected in one still image can be tracked across a given sequence of still images. A single face detected and tracked across a sequence of still images can then be used to more accurately classify what gender and/or age group that face belongs to.” (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include determining at least one human demographic trait associated with each person corresponding to the one or more facial images as taught by Awad in order to classify or identify a user based on their facial features.   

Noone and Agostinelli do not teach determine a predominate human demographic trait that is predominate among persons corresponding to the one or more facial images based on a statistical metric that indicates what fractional portion or percent of the persons possess the predominate human demographic trait.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “As an example, the server 40 may analyze the audience and determine which demographics are represented and how large or small is each contingent of each demographic. Thus, in one example, the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).” (paragraph 0026) and “In one variant of the invention, the server 40 performs an analysis of the composition of the audience from the faces extracted and classified from the images from the image source. The genders and/or the age groups of the members of the audience are analyzed according to various criteria. Based on these criteria, the server 40 can select or receive advertisements from the advertisement database 50. Depending on the configuration of the system, the server 40 can use the analysis results, in conjunction with predetermined criteria, to select one or more suitable advertisement spots from the database. In another variant, the server 40 sends the analysis results (or data derived from the analysis results) to the database. The database can then use this data, in conjunction with predetermined criteria, to select one or more suitable advertisement spots for the advertisement space 60. Each advertisement spot is then sent to the server 40 for presentation to the audience. As an example, if the criteria includes presenting advertisements based on the largest demographic represented by the audience and the largest demographic in the audience consisted of adult females under the age of 60, then the server or the database may select a women's perfume advertisement. Conversely, if the criterion for the largest male age group represented and most of the males in the audience were between the ages of 20 and 60, then the advertisement could be that of an alcoholic beverage (e.g. beer).” (paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include determining a predominate human demographic trait that is predominate among persons corresponding to the one or more facial images based on a statistical metric that indicates what fractional portion or percent of the persons possess the predominate human demographic trait as taught by Awad in order to identify characteristics most commonly associated with a group or audience.

Noone and Agostinelli do not teach adaptively determine, for display on the at least one video display device, content to be of interest to the persons having the predominate human demographic trait.  However, Awad teaches a Targeted Advertising and Facial Extraction and Analysis and further teaches, “In one variant of the invention, the server 40 performs an analysis of the composition of the audience from the faces extracted and classified from the images from the image source. The genders and/or the age groups of the members of the audience are analyzed according to various criteria. Based on these criteria, the server 40 can select or receive advertisements from the advertisement database 50. Depending on the configuration of the system, the server 40 can use the analysis results, in conjunction with predetermined criteria, to select one or more suitable advertisement spots from the database. In another variant, the server 40 sends the analysis results (or data derived from the analysis results) to the database. The database can then use this data, in conjunction with predetermined criteria, to select one or more suitable advertisement spots for the advertisement space 60. Each advertisement spot is then sent to the server 40 for presentation to the audience. As an example, if the criteria includes presenting advertisements based on the largest demographic represented by the audience and the largest demographic in the audience consisted of adult females under the age of 60, then the server or the database may select a women's perfume advertisement. Conversely, if the criterion for the largest male age group represented and most of the males in the audience were between the ages of 20 and 60, then the advertisement could be that of an alcoholic beverage (e.g. beer).” (paragraph 0025) and “As an example, the server 40 may analyze the audience and determine which demographics are represented and how large or small is each contingent of each demographic. Thus, in one example, the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).” (paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include adaptively determine, for display on the at least one video display device, content to be of interest to the persons having the predominate human demographic trait as taught by Awad in order to provide or display relevant content or information based on common attributes of the users. 

Claim 4:
	As per claim 4, Noone,  Agostinelli, and Awad teach the system of claim 1 as described above and Awad further teaches wherein the at least one human demographic trait is selected from the group consisting of an age, a sex, and a physical size of the persons (paragraphs 0019 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one human demographic trait is selected from the group consisting of an age, a sex, and a physical size of the persons as taught by Awad in order to target content based on user attributes or characteristics.  




Claim 22:
	As per claim 22, Noone, Agostinelli, and Awad teach the system of claim 19 as described above and Awad further teaches wherein the at least one human demographic  trait is selected from the group consisting of an age, a sex, and a physical size of the persons  (paragraphs 0019 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one trait is selected from the group consisting of an age, a sex, and a physical size of the persons as taught by Awad in order to target content based on user attributes or characteristics.  

Claim 26:
	As per claim 26, Noone, Agostinelli, and Awad teach the method of claim 1 as described above and Awad further teaches wherein the predominate human demographic trait comprises a predominate gender of the persons corresponding to the one or more facial images or a predominate age group of the persons corresponding to the one or more facial images (paragraphs 0025-0026 and 0019).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the predominate human demographic trait comprises a predominate gender of the persons corresponding to the one or more facial images or a predominate age group of the persons corresponding to the one or more facial images as taught by Awad in order to identify common features associated with a group of individuals.  




Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Noone,  Agostinelli, and Awad as applied to claim 1 above, and further in view of Osotio et al. US Publication 20140100955 A1 further in view of Leech et al. US Publication 20150264299 A1.   
Claim 5:
	As per claim 5, Noone, Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the computer processing system is further configured to:
estimate a viewing distance of each human associated with each identified face relative to the at least one video display device.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “FIG. 3 illustrates a public system 300 of data and user interaction based on public device proximity. A public device 302 (a version of the device 104 of FIG. 1) includes a sensor subsystem 304 (similar to the sensor subsystems 102 and 204) that includes the capability to perform image (e.g., facial) recognition of the user 108, recognize user gestures, and determine the distance of the user and/or user extremities and body parts (e.g., hands, arms, etc.) from the public device 302.” (paragraph 0049) and “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and preferences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on.” (paragraph 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include estimating a viewing distance of each human associated with each identified face relative to the at least one video display device as taught by Osotio in order to gauge the number of individual(s) nearby the display screen.  


Osotio does not teach calculate, based on the viewing distance of each human associated with each identified human face relative to the at least one video display device, an average estimated viewing distance of persons corresponding to the plurality of human faces.   However, Leech teaches Adaptive Resolution in Software Applications Based on Dynamic Eye Tracking and further teaches, “In yet another embodiment, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the aggregate viewing distance of multiple users viewing the display device 302 within the room 300. For example, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a weighted average viewing distance of multiple users within the room 300. In another example, referring to FIG. 5, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the average distance of the first user 306 and the second user 307 from the display device 302.” (paragraph 0103) and “As discussed above, the processor 804 may be configured to process data relating to an image captured by the camera 304 to determine a user's viewing distance and detect structures or objects such as bodies, faces, body parts, furniture, etc.” (paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include calculate, based on the viewing distance of each human associated with each identified human face relative to the at least one video display device, an average estimated viewing distance of persons corresponding to the plurality of human faces as taught by Leech in order to gain insight regarding the overall distance of users in front the device. 



Osotio does not teach and wherein the content is adaptively selected based on whether the average  estimated viewing distance of the persons corresponding to the plurality of human faces is within a distance range relative to the at least one video display device.  However, Leech teaches Adaptive Resolution in Software Applications Based on Dynamic Eye Tracking and further teaches, “As discussed above, the processor 804 may be configured to process data relating to an image captured by the camera 304 to determine a user's viewing distance and detect structures or objects such as bodies, faces, body parts, furniture, etc.” (paragraph 0053), “In yet another embodiment, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the aggregate viewing distance of multiple users viewing the display device 302 within the room 300. For example, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a weighted average viewing distance of multiple users within the room 300. In another example, referring to FIG. 5, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the average distance of the first user 306 and the second user 307 from the display device 302.” (paragraph 0103), “In some embodiments, a computing device, such as the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 in based on a predetermined viewing distance or range of distances for a user viewing the display device. A fixed viewing distance from a display device or range of distances from a display device (e.g., maximum and minimum distance) may be calculated to optimize the visual experience of a user. Optimal viewing distances for a user are based on the size of the display device. For example, manufacturers or retailers of a display device may provide a recommended viewing distance for viewing the display device based on the size of the display area for that display device. In one of these embodiments, the processor 804 may be configured to retrieve from memory one or more predetermined viewing distances for the display device 302.” (paragraph 0105), and “In another of these embodiments, the processor 804 may determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a comparison of the predetermined viewing distance with the actual viewing distance of one or more users viewing the display device 302. For example, the processor 804 may determine a first allocation of image resources based on the predetermined viewing distance for the display device 302 in accordance with one or more embodiments of the present disclosure. In this example, the processor 804 may be configured to adjust the first allocation of image resources in accordance with the actual (e.g., determined) viewing distances of one or more user viewing the display device 302. As will be appreciated, the processor 804 may utilize the predetermined viewing distance for the display device 302 to determine a baseline allocation of image resources, and may subsequently adjust said allocation of resources based on the movement of one or more users within the viewing area.” (paragraph 0106).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include adaptively determine advertising content to be displayed on the at least one video display device based on whether the average estimated viewing distance of the persons corresponding to the plurality of human faces is within a distance range relative to the at least one video display device as taught by Leech in order to enhance or improve the visibility of the display video for the users.








Claim 23:
	As per claim 23, Noone, Agostinelli, and Awad teach the system of claim 19 as described above but do not teach wherein the computer processing system is further configured to:
estimate a viewing distance of each human associated with each identified face relative to the at least one video display device.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “FIG. 3 illustrates a public system 300 of data and user interaction based on public device proximity. A public device 302 (a version of the device 104 of FIG. 1) includes a sensor subsystem 304 (similar to the sensor subsystems 102 and 204) that includes the capability to perform image (e.g., facial) recognition of the user 108, recognize user gestures, and determine the distance of the user and/or user extremities and body parts (e.g., hands, arms, etc.) from the public device 302.” (paragraph 0049) and “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and preferences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on.” (paragraph 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include estimating a viewing distance of each human associated with each identified face relative to the at least one video display device as taught by Osotio in order to gauge the number of individual(s) nearby the display screen.  





Osotio does not teach calculate, based on the viewing distance of each human associated with each identified human face relative to the at least one video display device, an average estimated viewing distance of persons corresponding to the plurality of human faces.   However, Leech teaches Adaptive Resolution in Software Applications Based on Dynamic Eye Tracking and further teaches, “In yet another embodiment, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the aggregate viewing distance of multiple users viewing the display device 302 within the room 300. For example, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a weighted average viewing distance of multiple users within the room 300. In another example, referring to FIG. 5, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the average distance of the first user 306 and the second user 307 from the display device 302.” (paragraph 0103) and “As discussed above, the processor 804 may be configured to process data relating to an image captured by the camera 304 to determine a user's viewing distance and detect structures or objects such as bodies, faces, body parts, furniture, etc.” (paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include calculate, based on the viewing distance of each human associated with each identified human face relative to the at least one video display device, an average estimated viewing distance of persons corresponding to the plurality of human faces as taught by Leech in order to gain insight regarding the overall distance of users in front the device. 



Osotio do not teach and wherein content is adaptively selected based on whether the average  estimated viewing distance of the persons corresponding to the plurality of human faces is within a distance range relative to the at least one video display device.  However, Leech teaches Adaptive Resolution in Software Applications Based on Dynamic Eye Tracking and further teaches, “As discussed above, the processor 804 may be configured to process data relating to an image captured by the camera 304 to determine a user's viewing distance and detect structures or objects such as bodies, faces, body parts, furniture, etc.” (paragraph 0053), “In yet another embodiment, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the aggregate viewing distance of multiple users viewing the display device 302 within the room 300. For example, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a weighted average viewing distance of multiple users within the room 300. In another example, referring to FIG. 5, the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 based on the average distance of the first user 306 and the second user 307 from the display device 302.” (paragraph 0103), “In some embodiments, a computing device, such as the processor 804 may be configured to determine and/or adjust an image resource allocation for displaying content on the display device 302 in based on a predetermined viewing distance or range of distances for a user viewing the display device. A fixed viewing distance from a display device or range of distances from a display device (e.g., maximum and minimum distance) may be calculated to optimize the visual experience of a user. Optimal viewing distances for a user are based on the size of the display device. For example, manufacturers or retailers of a display device may provide a recommended viewing distance for viewing the display device based on the size of the display area for that display device. In one of these embodiments, the processor 804 may be configured to retrieve from memory one or more predetermined viewing distances for the display device 302.” (paragraph 0105), and “In another of these embodiments, the processor 804 may determine and/or adjust an image resource allocation for displaying content on the display device 302 based on a comparison of the predetermined viewing distance with the actual viewing distance of one or more users viewing the display device 302. For example, the processor 804 may determine a first allocation of image resources based on the predetermined viewing distance for the display device 302 in accordance with one or more embodiments of the present disclosure. In this example, the processor 804 may be configured to adjust the first allocation of image resources in accordance with the actual (e.g., determined) viewing distances of one or more user viewing the display device 302. As will be appreciated, the processor 804 may utilize the predetermined viewing distance for the display device 302 to determine a baseline allocation of image resources, and may subsequently adjust said allocation of resources based on the movement of one or more users within the viewing area.” (paragraph 0106).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein content is adaptively selected based on whether the average  estimated viewing distance of the persons corresponding to the plurality of human faces is within a distance range relative to the at least one video display device as taught by Leech in order to enhance or improve the visibility of the display video for the users.  







Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, and Awad as applied to claim 1 above, and further in view of Collins et al. US Publication 20050198661 A1.
Claim 6:
	As per claim 6, Noone,  Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the predominate human demographic trait content which is selected to be of interest to the persons having predominate human demographic trait is selectively modified in accordance with a time of year.  However, Collins teaches a Display and further teaches, “Next, at a stage 330, the statistical analysis module 160 determines the gender category (i.e. male/female) of the detected face based on information derived from the face detection/recognition module 150 and at a stage 340 the detected face is placed in one of a number of predetermined or variable age categories: such as child; adolescent; working-age adult; retired adult. In general, the age categories may well be decided by the marketing requirements of the products on sale. The age category may be determined by the face detection/recognition module 150 from an analysis of the skin tone/texture, hair colour and the relative proportions of the facial features.” (paragraph 0045); “At a stage 350, the gender category and age category associated with the local face ID and additional information including the current day and time, the in-shot time and dwell time are assimilated as a customer profile and this information is stored to local memory 192 (and optionally to remote memory) at a stage 360.” (paragraph 0046) and “Next, at a stage 370, one of a plurality of locally stored promotional sequences is selected for display on the plasma screen 130 in dependence upon the customer profile that was determined at the stage 350. The promotional sequence is selected such that it is specifically targeted at the particular customer profile.” (paragraph 00048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the predominate human demographic trait content which is selected to be of interest to the persons having predominate human demographic trait is selectively modified in accordance with a time of year as taught by Collins in order to provide relevant based on a given week or date within a year.   
Claim 7: 
	As per claim 7, Noone, Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the predominate human demographic trait varies relative to time of day, and the content is adaptively selected in accordance with the time of day to be of interest to the persons having the predominate human demographic trait at a particular time of day.  However, Collins teaches a Display and further teaches, “Next, at a stage 330, the statistical analysis module 160 determines the gender category (i.e. male/female) of the detected face based on information derived from the face detection/recognition module 150 and at a stage 340 the detected face is placed in one of a number of predetermined or variable age categories: such as child; adolescent; working-age adult; retired adult. In general, the age categories may well be decided by the marketing requirements of the products on sale. The age category may be determined by the face detection/recognition module 150 from an analysis of the skin tone/texture, hair colour and the relative proportions of the facial features.” (paragraph 0045); “At a stage 350, the gender category and age category associated with the local face ID and additional information including the current day and time, the in-shot time and dwell time are assimilated as a customer profile and this information is stored to local memory 192 (and optionally to remote memory) at a stage 360.” (paragraph 0046) and “Next, at a stage 370, one of a plurality of locally stored promotional sequences is selected for display on the plasma screen 130 in dependence upon the customer profile that was determined at the stage 350. The promotional sequence is selected such that it is specifically targeted at the particular customer profile.” (paragraph 00048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the predominate human demographic trait varies relative to time of day, and the content is adaptively selected in accordance with the time of day to be of interest to the persons having the predominate human demographic trait at a particular time of day as taught by Collins in order to target content to specific group of users within specific time period.   

Claim 8:
	As per claim 8, Noone,  Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein an amount of time allotted to the advertising content of interest to the persons having the predominate human demographic trait is adaptively selected in proportion to the statistical metric.  However, Collins teaches a Display and further teaches, “The flow chart of FIG. 4 relates to promotion of products but it will be appreciated that advertisements for services such as financial services could alternatively be displayed on the plasma display screens. Furthermore, rather than selecting the promotional display according to the detected characteristics of an individual customer, data from the statistical analysis module 160 could be used to determine the frequency of detection of faces in a particular age or gender category over a predetermined time interval and a promotional sequence could be selected in dependence upon the relative frequencies of detected faces in the different categories. This can take place over respective time periods (e.g. each thirty seconds, or each five minutes, or over variable time periods delineated by a change in the face distribution greater than a threshold change) so as to provide means, responsive to the a frequency of detection of categories of faces by the face detector at one or more different periods, for selecting a set of images to be displayed on the image display device in respect of that period. Alternatively, the time periods could be rolling, so that at any time, for example, the displayed material is based on face categories during a most recent thirty seconds. Alternatively, a historical database of detected faces could be used to determine the most likely category of customer to be present in the store on a given day of the week at a given time (or fixed or variable time period) and the displayed promotional sequences could be selected accordingly. In all these cases, the selection of images for display in a time period corresponds to the most frequently occurring category (or group of categories, where multiple types of images can be displayed in the period) in respect of that time period. (paragraph 0056).  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing to modify Noone to include wherein an amount of time allotted to the advertising content of interest to the persons having the predominate human demographic trait is adaptively selected in proportion to the statistical metric as taught by Collins in order to provide specific content in relation to a dominant or majority of individuals.   

Claims 11, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, and Awad as applied to claims 1 and 19 above, and further in view of Boal US Publication 20140180790 A1.
Claim 11:
	As per claim 11, Noone,  Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the computer processing system is configured to evaluate an effectiveness of the content by determining a rate at which customers, who are at least a first predetermined distance from an entrance of a retail facility, subsequently act upon the content by at least one of moving to reduce a distance to the at least one video display device or entering a retail facility entry where the EAS pedestal system is situated.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to evaluate an effectiveness of the content by determining a rate at which customers, who are at least a first predetermined distance from an entrance of a retail facility, subsequently act upon the content by at least one of moving to reduce a distance to the at least one video display device or entering a retail facility entry where the EAS pedestal system is situated as taught by Boal in order to incentivize the user to interact or enter a facility based on content on the display device.   

Claim 17: 
	As per claim 17, Noone, Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the least one video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen display during an interactive session to adaptively modify information presented on the at least one video display device.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include the video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen during an interactive session to adaptively modify information presented on the video display device as taught by Boal in order to update information and provide relevant information based on the interaction between the user and the display device.     








Claim 24:
	As per claim 24, Noone, Agostinelli, and Awad teach the system of claim 19 as described above but do not teach wherein the at least one video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen display during an interactive session to adaptively modify information presented on the at least one video display device.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen display during an interactive session to adaptively modify information presented on the at least one video display device as taught by Boal in order to update information and provide relevant information based on the interaction between the user and the display device.     

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, and Awad as applied to claim 1 above, and further in view of Tkachenko et al. US Publication 20140316875 A1.
Claim 12:
	As per claim 12, Noone, Agostinelli, and Awad teach the system of claim 1 as described above but does not teach wherein the computer processing system is configured to identify a loiter event when a viewing distance of a person is less than a predetermined acceptable loiter distance relative to the EAS pedestal system and the person has remained at the viewing distance that is less than the predetermined acceptable loiter distance for a duration which exceeds a predetermined time.  However, Tkachenko teaches a Method for Dynamically Adjusting a Price of a Vended Product and further teaches, “Block S120 can then implement any of the methods or techniques described herein to select a particular patron or a subset of the detected local patrons as candidates of the notification for the discount. Block S120 can also set threshold distance between a patron and the vending machine, such as fifty feet (e.g., based on a wireless signal strength or GPS coordinate received from a mobile computing device), to select or deselect local patrons as candidates for the notification for the discount. Block S120 can additionally or alternatively prioritize transmission of notifications to local patrons, such as by selecting a first detected patron nearest the vending machine as the first candidate of the notification and by selecting a second detected patron furthest from vending machine (but within a threshold distance from the vending machine) as a last candidate of the notification while the unit of product remains available from the vending machine. However, Block S120 can function in any other way to detect a set of mobile computing devices near (or within a threshold proximity of) the vending machine and to select one or more mobile computing devices, from the set of detected mobile computing devices, linked to a patron account as the candidate for the discount rate and the notification.” (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to identify a loiter event when a viewing distance of a person is less than a predetermined acceptable loiter distance relative to the EAS pedestal system and the person has remained at the viewing distance that is less than the predetermined acceptable loiter distance for a duration which exceeds a predetermined time as taught by Tkachenko in order to determine the type of content to display based on the individuals spending time near the display device.      

Claim 13:
	As per claim 13, Noone, Agostinelli, Awad, and Tkachenko teach the system of claim 12 as described above and Tkachenko further teaches wherein the computer processing system is configured to display a predetermined message on the at least one video display device when the loiter event has been identified (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to display a predetermined message on the video display device when the loiter event has been identified as taught by Tkachenko in order to reduce costs regarding displaying advertisements or content users are not paying attention to.   




Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, and Awad as applied to claim 1 above, and further in view of Crabtree et al. US Patent 6295367 B1.
Claim 14: 
	As per claim 14, Noone, Agostinelli, and Awad teach the system of claim 1 as described above but do not teach wherein the analytical process is applied to determine a dwell time corresponding to a duration of time that each person corresponding to one of the plurality of human faces is identified as looking in a direction of the at least one video display device.  However, Crabtree teaches a System and Method for Tracking of Objects in a Scene Using Correspondence Graphs and further teaches, “The tracking information is useful to perform other more simpler tasks, such as counting the number of objects (people) in a scene, or more complicated tasks, such as analyzing traffic flow of people, or other objects, such as automobiles, etc. through a predetermined scene. It may also be used to measure the amount of time individuals spend in observation of an area of interest, such as a promotional display, an information kiosk, ATM machine, etc. This time is called the "dwell time". Again, to determine the dwell time, the temporal and spatial information contained in the tracking information of a track is compared with the predetermined coordinate or spatial information for the particular area of interest in the scene. The total time that a track of an object spends in that particular area of interest of the scene is accumulated to determine the dwell time.” (column 39, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the analytical process is applied to determine a dwell time corresponding to a duration of time that each person corresponding to one of the plurality of human faces is identified as looking in a direction of the at least one video display device as taught by Crabtree in order to determine and measure user interest in the content displayed on the display device.   


Claim 15: 
	As per claim15, Noone, Agostinelli, Awad, and Crabtree teach the system of claim 14 as described above and Crabtree further teaches wherein the computer processing system is configured to use the dwell time to calculate dwell time statistical data for each different content which is displayed on the at least one video display device (column 39, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to use the dwell time to calculate dwell time statistical data for each different advertising content which is displayed on the at least one video display device as taught by Crabtree in order to determine the effectiveness of the advertisement based on the dwell time recorded.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, Awad, and Crabtree as applied to claim 15 above, and further in view of Yi et al. US Patent 20150066959 A1.
Claim 16:
	As per claim 16, Noone, Agostinelli, Awad, and Crabtree teach the system of claim 15 as described above but do not teach wherein the computer processing system is configured to adaptively select a frequency of display for a particular content based on an evaluation of the dwell time statistical data for the particular content.  However, Yi teaches Prioritizing Items From Different Categories in a News Stream and further teaches, “FIG. 2 conceptually illustrates the determination of dwell time for multiple pages having multiple periods of display, in accordance with one embodiment. By determining accurate measurements of dwell time, it is possible to discover users' interests and build better user interest profiles for article recommendation or ad selection.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to adaptively select a frequency of display for a particular content based on an evaluation of the dwell time statistical data for the particular content as taught by Yi in order to select advertisements that are engaging to the users.  

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, Awad, and Boal as applied to claims 17 and 24 above, and further in view of Huang et al. US Publication 20080004951 A1.
Claim 18:
	As per claim 18, Noone, Agostinelli, Awad, and Boal teach the system of claim 17 as described above but do not teach wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen display, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying the content that is presented on the at least one video display device during the interactive session.  However, Huang teaches a Web-Based Targeted Advertising in a Brick-and Mortar Retail Establishment Using Online Customer Information and further teaches, “FIG. 7 illustrates a methodology of adjusting advertisement pricing based on facial recognition. At 700, sensed and/or recognized customer characteristics are received. At 702, one or more advertisements are selected for presentation based on the characteristics. At 704, changes in the customer face are monitor and recognized. At 706, pricing in the originally selected advertisements is adjusted upward or downward based on the facial expressions of the customer. For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically. At 708, the adjust pricing and the advertisement are presented to the customer from the nearest presentation system.” (paragraph 0077) and “A user can enter commands and information into the computer 1502 through one or more wired/wireless input devices, for example, a keyboard 1538 and a pointing device, such as a mouse 1540. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a stylus pen, touch screen, or the like. These and other input devices are often connected to the processing unit 1504 through an input device interface 1542 that is coupled to the system bus 1508, but can be connected by other interfaces, such as a parallel port, an IEEE 1394 serial port, a game port, a USB port, an IR interface, etc.” (paragraph 0114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen display, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying the content that is presented on the at least one video display device during the interactive session as taught by Huang in order to update content based facial expressions of the user.   

Claim 25: 
As per claim 25, Noone, Agostinelli, Awad, and Boal teach the system of claim 24 as described above but do not teach wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen display, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the at least one video display device during the interactive session.  However, Huang teaches a Web-Based Targeted Advertising in a Brick-and Mortar Retail Establishment Using Online Customer Information and further teaches, “FIG. 7 illustrates a methodology of adjusting advertisement pricing based on facial recognition. At 700, sensed and/or recognized customer characteristics are received. At 702, one or more advertisements are selected for presentation based on the characteristics. At 704, changes in the customer face are monitor and recognized. At 706, pricing in the originally selected advertisements is adjusted upward or downward based on the facial expressions of the customer. For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically. At 708, the adjust pricing and the advertisement are presented to the customer from the nearest presentation system.” (paragraph 0077) and “A user can enter commands and information into the computer 1502 through one or more wired/wireless input devices, for example, a keyboard 1538 and a pointing device, such as a mouse 1540. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a stylus pen, touch screen, or the like. These and other input devices are often connected to the processing unit 1504 through an input device interface 1542 that is coupled to the system bus 1508, but can be connected by other interfaces, such as a parallel port, an IEEE 1394 serial port, a game port, a USB port, an IR interface, etc.” (paragraph 0114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen display, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the at least one video display device during the interactive session as taught by Huang in order to update content based facial expressions of the user.   

Response to Arguments
Applicant’s arguments, see pages 8-10, filed November 2, 2021, with respect to the rejection(s) of claim(s) 1, 4-8, 11-19, and 22-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noone, Agostinelli and Awad.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLean US Publication 20210334831 A1 System and Method of Identifying Audience Demographics and Delivering Relative Content to Audience
McLean discloses a system and method is disclosed for identifying demographics of an audience (e.g., customers, shoppers and the like) using machine learning and delivering relative content to the audience. In one embodiment, a processing unit receives images and/or audio of an audience and uses a machine learning logic to identify audience demographical characteristics. Demographical characteristics are used to select and deliver audio entertainment, and/or audio information, and/or visual entertainment and/or visual information to the audience that is relevant to the audience. In other embodiments, demographic information is used to analyze audience or customer demographics based on time periods (hour, day, week, etc.), location(s), and/or point of sale data.

AO US Publication 20170278130 A1 Method and Electronic Device for Matching Advertisement Data
AO discloses a method and an electronic for matching advertisement data. The method comprises: receiving image data of audiences sent from a client; processing the image data of the audiences to obtain attribute information of the audiences; screening advertisement data matched with the audiences from an advertisement database according to the attribute information of the audiences; and sending the advertisement data matched with the audiences to the client.



Avalos et al. US Publication 20160379261 A1 Targeted Content Using a Digital Sign
Avalos discloses a computer system for rendering targeted content on a digital sign. The computer system includes a display screen and a camera. The computer system also includes a video analytics module to receive video images from the camera and generate audience metrics based on the video images. The audience metrics include eye gaze information that identifies an area of the display screen being viewed by a person. The computer system also includes a content management module to identify a content selection to be rendered by the digital sign based on the audience metrics.

Gravino et al. US Patent 9363155 B1 Automated Audience Recognition for Targeted Mixed Group Content
Gravino discloses a Non-intrusive user identification to provide personalized media content is provided. Using one or more sensors, a user or a combination of users may be identified. If the user or combination of users is known, user information may be retrieved and rules may be applied for providing content personalized to the identified person or group of people. User behavior may be monitored and changes in the audience composition may be monitored so that personalized content may be adjusted accordingly.

Santhiveeran et al. US Publication 20130198006 A1 Providing Targeted Content for Multiple Users
Santhiveeran discloses systems and methods for providing content are described. An image and a set of faces in the image are determined. Each face in the set of laces corresponds with a user of a display screen. For each face in the set, an identifier is determined, content targeted for the face is selected, a location of the face within the image is determined, and using the face location, a location on the display screen for providing a visualization of the targeted content is determined.

Eckhoff et al. US Publication 20110211738 A1 Identifying a Characteristic of an Individual Utilizing Facial Recognition and Providing a Display for the Individual
Eckhoff discloses a method may include automatically remotely identifying at least one characteristic of an individual via facial recognition; and providing a display for the individual, the display having a content at least partially based on the identified at least one characteristic of the individual. A system may include means for automatically remotely identifying at least one characteristic of an individual via facial recognition; and means for providing a display for the individual, the display having a content at least partially based on the identified at least one characteristic of the individual.
Rosenberg US Publication 20060184800 A1 Method and Apparatus for Using Age and/or Gender Recognition Techniques to Customize a User Interface
Rosenberg discloses a method of customizing a user interface with respect to a user, includes capturing biometric data of a user engaging a user interface; identifying a characteristic feature within the captured biometric data; identifying a demographic group to which the user belongs based on the characteristic feature identified; and modifying a presentation characteristic of the user interface based on the identified demographic group of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682